United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1255
                                   ___________

Donnell W. Durley,                      *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Anheuser-Busch, Inc.,                   *
                                        *      [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: October 29, 2004
                                Filed: November 4, 2004
                                 ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Donnell W. Durley appeals the district court’s1 denial of his reconsideration
motion following dismissal of his Title VII action. Liberally construing his
reconsideration motion as a Federal Rule of Civil Procedure 60(b) motion filed more
than ten days after entry of final judgment, and liberally construing his appellate
briefs, we conclude the district court did not abuse its discretion in denying
reconsideration. See Sanders v. Clemco Indus., 862 F.2d 161, 164-65, 169 (8th Cir.
1988) (construing reconsideration motion filed more than 10 days after entry of

      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
judgment under Rule 60(b); appeal from denial of Rule 60(b) motion does not raise
underlying judgment for review, and review is for abuse of discretion).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                       -2-